Exhibit 10.1

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) dated as of March 1, 2013 is
entered into between REDWOOD BUSINESS CENTER 1 LLC, a California limited
liability company and AMERIVINE TOWN CENTER, LLC, a California limited liability
company (collectively, “Landlord”), and CYAN INC., WHICH WILL DO BUSINESS IN
CALIFORNIA AS CYAN CALIFORNIA, a Delaware corporation (“Tenant”).

THE PARTIES ENTER INTO THIS AMENDMENT based upon the following facts,
understandings and intentions:

A. Landlord and Tenant previously entered into that certain Redwood Business
Center Full Service Lease dated as of April 25, 2007, as amended by that certain
First Amendment to Lease dated as of March 30, 2010, as amended by that certain
Second Amendment to Lease dated as of April 30, 2012 and as amended by that
certain Third Amendment to Lease (the Third Amendment”) dated as of September 4,
2012 (collectively, the “Lease”), pursuant to which Landlord leases to Tenant
approximately Twenty Two Thousand, Seven Hundred Eighty (22,780) rentable square
feet of space (the “Current Premises”) within the building located at 1383 North
McDowell Boulevard in Redwood Business Center, Petaluma, California (the
“Building”), as more particularly described in the Lease. The capitalized terms
used in this Amendment and not otherwise defined herein shall have the same
meanings given to such terms in the Lease.

B. Landlord and Tenant now desire to amend the Lease as provided herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises of the
parties, the receipt and adequacy of which are hereby acknowledged, the parties
hereto agree as follows:

1. Additional Space. The Tenant hereby agrees to add to the Current Premises and
lease from Landlord, and Landlord hereby agrees to add to the Current Premises
and lease to Tenant, on the terms and conditions set forth in the Lease as
modified by this Amendment, an additional One Thousand, Seven Hundred Sixty Nine
(1,769) rentable square feet (“Additional Space”) located on the first floor of
the Building and depicted as Suite 160 on Exhibit A attached hereto. From and
after the date of this Amendment, the term “Premises” shall mean collectively
the Current Premises and the Additional Space.

2. Delivery; Condition. Landlord previously delivered the Additional Space to
Tenant. Tenant acknowledges that it currently occupies the Additional Space and
that it accepts the Additional Space in its existing “as is” condition, with all
faults and defects and without any representation or warranty of any kind,
express or implied.

3. Term. The Term of the Lease with respect to the Additional Space shall
commence on March 1, 2013 and shall expire on October 31, 2018.



--------------------------------------------------------------------------------

4. Additional Space Base Rent. The monthly Base Rent for the Additional Space
shall be as follows:

 

YEAR

   TOTAL MONTHLY
BASE RENT PER
SQUARE FOOT      TOTAL MONTHLY
BASE RENT  

3/1/2013 – 10/31/2013

   $ 2.17       $ 3,838.73   

11/1/2013 – 10/31/2014

   $ 2.24       $ 3,962.56   

11/1/2014 – 10/31/2015

   $ 2.30       $ 4,068.70   

11/1/2015 – 10/31/2016

   $ 2.37       $ 4,192.53   

11/1/2016 – 10/31/2017

   $ 2.44       $ 4,316.36   

11/1/2017 – 10/31/2018

   $ 2.52       $ 4,457.88   

The monthly Base Rent for the Current Premises (i.e., excluding the Additional
Space) shall remain as provided in the Lease.

5. Additional Space Base Year. The Base Year for the Additional Space shall be
the same as for the Current Premises.

6. Building Percentage Share. Effective March 1 2013, Tenant’s Building
Percentage Share shall increase to 42.11% (Premises r.s.f. / Building r.s.f. =
24,549 r.s.f. / 58,299 r.s.f.).

7. Lease Termination Rights. Landlord and Tenant are in negotiations regarding a
potential transaction pursuant to which Landlord would construct an office
building adjacent to the Building (the “1385 Building”) and Tenant would lease a
portion of such building from Landlord pursuant to a separate written lease (the
“1385 Lease”). Neither party is under any obligation to proceed with such
transaction or to enter into the 1385 Lease. If Landlord and tenant enter into
the 1385 Lease, then:

(a) Tenant shall have the one-time right to terminate the Lease with respect to
the Additional Space; and

(b) Tenant shall have the one-time right to terminate the Lease with respect to
the 2nd floor of the Building.

(c) Tenants termination rights under clauses (a) and (b) above are separate.
Each such right must be exercised by written notice given to Landlord, if at
all, no later than one hundred twenty (120) days after Tenant takes possession
of the entire 2nd floor of the 1385 Building pursuant to the 1385 Lease, and
each such notice shall provide Landlord with at least one hundred twenty
(120) days prior written notice of the effective date of termination. Each such
right shall expire and be of no further force or effect if not exercised within
one hundred twenty (120) days after Tenant takes possession of the entire 2nd
floor of the 1385 Building pursuant to the 1385 Lease.

 

Fourth Amendment to Lease   2  



--------------------------------------------------------------------------------

8. Entire Agreement. This Amendment, together with the Lease, represents the
entire understanding between Landlord and Tenant concerning the subject matter
hereof, and there are no understandings or agreements between them relating to
the Lease, the Current Premises or the Additional Space not set forth in writing
and signed by the parties hereto. No party hereto has relied upon any
representation, warranty or understanding not set forth herein, either oral or
written, as an inducement to enter into this Amendment.

9. Continuing Obligations. Except as expressly set forth to the contrary in this
Amendment, the Lease remains unmodified and in full force and effect. To the
extent of any conflict between the terms of this Amendment and the terms of the
Lease, the terms of this Amendment shall control.

10. Counterparts/Facsimile. This Amendment may be executed in counterparts and
delivered via facsimile.

[SIGNATURES ON FOLLOWING PAGE]

 

Fourth Amendment to Lease   3  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

REDWOOD BUSINESS CENTER 1 LLC,

a California limited liability company

  CYAN, INC., WHICH WILL DO BUSINESS IN CALIFORNIA AS CYAN CALIFORNIA, a
Delaware corporation By:  

Redwood Technology Center, LLC

a California limited liability company

      Its:   Manager and Sole Member   By:  

 /s/ Kenneth M. Siegel

 

 

By:

 

 

G&W Ventures, LLC

a California limited liability company

 

Name:

Its:

 

 Kenneth M. Siegel

 Vice President & General Counsel

    Its:   Manager         By:  

/s/ Matthew T. White

          Matthew T. White, Manager    

AMERIVINE TOWN CENTER, LLC,

a California limited liability company

    By:   Amerivine Inc.       a California corporation       Its:   Sole Member
      By:  

 /s/  David F. Coleman

               David F. Coleman           Its: President                        
                                                                     

 

Fourth Amendment to Lease   4  



--------------------------------------------------------------------------------

EXHIBIT A

Additional Space

LOGO [g537373g23o93.jpg]

 

 

EXHIBIT A